Citation Nr: 0321032	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to higher disability ratings for residuals of 
right knee injury and surgery, currently rated as 20 percent 
for chronic synovitis, and 10 percent for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Portland, 
Oregon, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO 
increased the rating for the veteran's service-connected 
right knee disability from 10 percent to 30 percent.  The 
veteran appealed for a rating higher than 30 percent.  In an 
October 2002 rating decision, the RO changed the right knee 
rating to two separate ratings: 20 percent, under Diagnostic 
Code 5257, for injury residuals with chronic synovitis, 
status post medial and lateral meniscectomy, and 10 percent, 
under Diagnostic Code 5010, for injury residuals with 
traumatic degenerative joint disease.  The veteran has 
continued his appeal, and he is seeking higher ratings for 
his right knee disability.

The veteran has raised claims for service connection for 
disabilities of the left knee, bilateral hips, and low back, 
claimed as secondary to his right knee disability, and for 
post-traumatic stress disorder (PTSD).  The RO has not yet 
issued decisions on these claims.  The claims are referred to 
the RO for appropriate action.


REMAND

In March 2000, the Board remanded the case to the RO for 
additional development of evidence relevant to the right knee 
rating claim.  In February 2003, the Board undertook further 
development of evidence, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  That regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  New 
evidence has been obtained.  However, in view of the Federal 
Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's right knee rating claim in 
light of the evidence received since the 
RO's most recent supplemental statement 
of the case (SSOC).

2.  If the benefits sought continue to be 
denied, the RO should issue a new SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




